Exhibit 10.1

 

Executive Compensation and Equity Awards

 

At a meeting of the Compensation Committee of the Board of Directors of Allos
Therapeutics, Inc. (the “Company”) held on February 22, 2010, the Compensation
Committee (a) determined and approved 2009 cash bonus awards and 2010 base
salaries and target bonus awards (expressed as a percentage of base salary) for
the Company’s “named executive officers” (as defined in Item 402(a)(3) of
Regulation S-K promulgated by the Securities and Exchange Commission), and
(b) granted stock options and restricted stock units to the Company’s named
executive officers pursuant to the Company’s 2008 Equity Incentive Plan, in each
case, as set forth in the table below.  The 2009 cash bonus award and 2010
target bonus award (expressed as a percentage of base salary) for the Company’s
Chief Executive Officer was also reviewed and approved by the full Board of
Directors at a meeting held on February 22 and 23, 2010.

 

Name and Title

 

2009
Bonus
Award

 

2010
Base
Salary

 

2010
Target
Bonus (%)

 

Stock
Options

 

Restricted
Stock Units

 

Paul L. Berns
President and Chief Executive Officer

 

$

340,703

 

$

550,000

 

75

%

170,000

 

100,000

 

James V. Caruso
Executive Vice President, Chief Commercial Officer

 

$

183,521

 

$

426,929

 

50

%

102,300

 

58,254

 

Marc H. Graboyes
Senior Vice President, General Counsel and Secretary

 

$

137,418

 

$

321,192

 

50

%

73,083

 

41,617

 

Bruce K. Bennett
Vice President, Pharmaceutical Operations

 

$

66,951

 

$

245,180

 

30

%

31,500

 

17,937

 

David C. Clark
Vice President, Finance and Treasurer

 

$

59,789

 

$

236,775

 

30

%

26,250

 

14,948

 

 

--------------------------------------------------------------------------------